Murdock, J., dissenting: The revenue laws and Codes, including the Revenue Act of 1926, expressly provide that property held by husband and wife as tenants by the entirety is the property of and includible in the estate of the spouse to whom it originally belonged and not the property of or includible in the estate of the spouse who received his or her interest therein without paying adequate consideration therefor. Julia’s husband was the original owner of the property here in question, and Julia never paid any consideration for her interest therein. All of the property transferred to this valid trust was properly held taxable for estate tax purposes as the property of the husband. The identical transfer in trust that required the inclusion of the entire corpus of this trust in the gross estate of the husband is now relied upon in the majority opinion for the inclusion of a portion thereof in the gross estate of the wife. The property was in that valid trust at the time it was taxed to the husband’s estate and it continued to be in that trust during Julia’s life. Meanwhile, it did not belong to her and she had no control over it. It is inconsistent with express statutory provisions to conclude in one case that Julia transferred nothing to the trust and now to hold that she transferred something of great value to the trust for estate tax purposes. The situation would be entirely different, of course, if the property had not been placed in trust; if Julia, as survivor, had come into ownership of the property upon the death of her husband; and if Julia had then made a testamentary disposition of the property. Raum, Bruce, Drennen, and Scott, //., agree with this dissent.